DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan US 4652028 (Hereinafter referred to as Logan) and further in view of Spring-i-pedia (NPL).
NOTE: Amendments are underlined for clarity purposes. 

Regarding claim 6, Logan does not teach specific method steps, however Logan teaches an apparatus of a strike plate mounting bolt assembly for resiliently mounting a strike plate to a door, wherein the strike plate includes a first through bore (annotated figure) and a counter bore concentric (annotated figure) with said first through bore, wherein said counter bore has a first diameter (annotated figure) that is larger than a second diameter (annotated figure) of said first through bore, wherein said counter bore defines a cavity (annotated figure) having a ledge (annotated figure) that is recessed from an outer surface (annotated figure) of said strike plate, wherein the strike plate mounting bolt assembly includes a bolt (76) and a post (75,77,81), wherein said post includes a head end (81) and a shaft end (77,75), and wherein said shaft end is connected to said bolt, and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Logan also teaches a method of tuning a force/deflection characteristics characteristic of a strike plate mounting bolt assembly for resiliently mounting a strike plate (21) to a door(14), wherein the strike plate includes a first through bore (annotated figure) defining a cavity (annotated figure) having a ledge (annotated figure) that is recessed form an outer surface (annotated figure) of said strike plate, said method comprises the steps of: 
a) providing a collection of washers (multiple 83), each of said washers having a certain force/deflection characteristic (spring washer therefore has force and deflection – col.4 line 64- col.5 line 19); 
b) (fully capable of) determining the force/deflection characteristics characteristic of said strike plate mounting bolt assembly needed to permit a predetermined amount of movement (push to open door – col. 5 lines 60-col. 6 line 11) of said door in an opening direction while said strike plate remains in contact with an energized electromagnet (22, col.3 lines 42-54, col.4 line 4 – col. 5 line 43, lines 60-col. 6 line 11) mounted to a door frame (13);
c) selecting a resilient member (one 83) stack comprising a washer (spring washer 83) from the said collection of washers that (is fully capable of) directly corresponds to said determined force/deflection characteristics characteristic of said strike plate mounting bolt assembly, wherein said resilient member stack has a certain solid height when fully compressed (because it has thickness, it has height); and 
d) assembling the said strike plate mounting bolt assembly using the said selected resilient member stack, wherein said selected resilient member stack is disposed between said head end of said post and said ledge of said strike plate (fig3) to achieve said determined force/deflection characteristics characteristic of said strike plate mounting bolt assembly through compression of the said resilient member stack to said certain solid height while said door moves through said predetermined amount towards an position and said strike plate remains in contact with said energized electromagnet (col.4 line 4 – col. 5 line 43).
	
Logan does not explicitly teach that said washers are Belleville washers nor does Logan teach that the resilient member stack comprises of two or more washers. 
Spring-i-pedia teaches the concept of the use of a Belleville washer in order to give the washer a spring characteristic, and the concept of creating a resilient member stack comprising two or more washers.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Logan with washers that are explicitly Belleville washers, the concept of creating a resilient member stack comprising two or more washers, as taught by Spring-i-pedia, in order to support high loads with relatively small deflections in an assembly (Spring-i-pedia). 

Regarding claim 7, Logan, in view of Spring-i-pedia, does not explicitly teach the method of claim 6 wherein said predetermined amount of door movement is between 1/8 inches and 3/4 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Logan with the predetermined amount of door movement in the desired range between 1/8 inches and 3/4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.   MPEP 2144.

Regarding claim 12, Logan, in view of Spring-i-pedia further teaches the method of claim 6 wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface (Logan, fig3; in the combined device, the conical shape creates the convex surface - see Spring-i-pedia’s figure below), and wherein said convex surfaces of said two or more Belleville washers in said selected resilient member stack are facing the same direction (Spring-i-pedia, in order to fit together) in said assembled strike plate mounting bolt assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Logan with washers that are explicitly Belleville washers, the concept of creating a resilient member stack comprising two or more washers, wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface and wherein said convex surfaces of said two or more Belleville washers in said selected resilient member stack are facing the same direction in said assembled strike plate mounting bolt assembly as taught by Spring-i-pedia, in order to support high loads with relatively small deflections in an assembly (Spring-i-pedia). 

Regarding claim 13, Logan, in view of Spring-i-pedia further teaches the method of claim 6 wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface (Spring-i-pedia figure), and wherein said convex surfaces of adjacent said two or more Belleville washers in said selected resilient member stack are facing opposite directions in said assembled strike plate mounting bolt assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Logan with washers that are explicitly Belleville washers, the concept of creating a resilient member stack comprising two or more washers, wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface and wherein said convex surfaces of adjacent said two or more Belleville washers in said selected resilient member stack are facing opposite directions in said assembled strike plate mounting bolt assembly.as taught by Spring-i-pedia, in order to support high loads with relatively small deflections in an assembly (Spring-i-pedia). 
	
Claims 14-15,  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan US 4652028 (Hereinafter referred to as Logan) and Spring-i-pedia (NPL),  as applied to claim 6 above, and further in view Grass US 3603632.

Regarding claim 14, the combined device of Logan & Spring-i-pedia further teaches the method of claim 6 the strike plate mounting bolt assembly however does not teach the strike plate mounting bolt assembly further includes a bushing, and wherein step d) further includes disposing said bushing between said head end of said post and said selected resilient member stack.
	Grass teaches the concept of an assembly further including a bushing (col.1 lines 5-17) for a post (the conical pin, i.e. where the head end of said post is conical) disposed around said head end of said post. 
	 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Logan & Spring-i-pedia with the addition of the conical bushing, disposed around the head end of said post, as taught by Grass, in order to resist movement of the pin relative to the assembly (Grass, col.1 lines 5-17). 
	The combined device of Logan, Spring-i-pedia, and Grass further teaches wherein step d) further includes disposing said bushing (Grass) between said head end (Logan) of said post (Logan) and said selected resilient member stack (Spring-i-pedia). 

Regarding claim 15, the combined device of Logan, Spring-i-pedia, and Grass further teaches the method of claim 14 wherein said bushing includes a first conical surface (of Grass), wherein said head end of said post includes a second conical surface (of Grass), and wherein said first conical surface is configured for receiving said second conical surface. (Grass, col.1 lines 5-17)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Logan & Spring-i-pedia modifying said head end of said post includes a second conical surface, and wherein said first conical surface is configured for receiving said second conical surface, as taught by Grass, in order to resist movement of the pin relative to the assembly (Grass, col.1 lines 5-17). 

Regarding claim 17, the combined device of Logan, Spring-i-pedia, and Grass further teaches the method of claim 6 wherein said head end of said post includes an underside surface (Logan, see fig3), wherein said shaft end of said post extends from said surface, and wherein said selected resilient member stack is disposed on said shaft end and between said surface and said ledge of said strike plate. 
Logan however does not teach wherein said underside surface is a conical surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the underside surface of the head end of the post since applicant has not provided any criticality to the shape of said underside surface and a change in shape is considered a design consideration of one of ordinary skill in the art since the post would function equivalent, regardless of the shape. MPEP 2144.

Annotated/NPL Figures

    PNG
    media_image1.png
    662
    660
    media_image1.png
    Greyscale






Spring-I-Pedia


    PNG
    media_image2.png
    194
    618
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Regarding the combination, Examiner maintains the position that the combination is obvious as Spring-I-Pedia teaches the function and reasoning for using multiple resilient washers as opposed to one and for that function, it would have been obvious to one of ordinary skill to modify the Logan reference to accommodate such function. Logan reference is fully capable of step b as it is user influenced. Note that Applicant does not state how the force is determined. Regarding step c, Examiner maintains the position that this is taught by the Logan reference as the resilient characteristics of the washer of Logan is inherent and therefore determines the resiliency (i.e. force/deflection) of the strike plate.  Rejection maintained. The need of Logan to use the spring force provided by the spring as shown in Applicant’s annotated fig6 of Logan does not negate how the force of the washer of Logan directly corresponds to the deflection characteristic (step c) since the washer does contribute to said characteristic. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Grass reference with the other two primary references is found in Grass, col. 1 lines 5-17. Rejection maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to strike plate mounting bolt assemblies.
Related but not relied upon art: 
Liao US 9062482 
Chang US 8292337
Chang US 6260892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675